DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-7, 10-17, and 19-28 1-24 were previously pending and subject to the non-final action 12/13/2021. In the response filed on 03/09/2022, claims 1, 15, 19 and 22 were amended. Therefore, claims 1-3, 5-7, 10-17, and 19-28 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed  03/09/2022, with respect to claim(s) 1-3, 5-7, 10-17, and 19-28 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the following reason below.
Applicant’s argument (i): Applicant respectfully submits that the combination of Indukuri and Sayed with Cuomo does not cure for at least the reason that Cuomo does not teach being responsive to identifying the mismatch by reconfiguring the presentation data of the section data. At best, Cuomo teaches when no existing content templates match the document content received, a page is added as a new content template to the document database. As such, claim 1 is believed non-obvious for at least the reason that Indukuri, Sayed, and Cuomo, whether taken alone or in combination, do not disclose, teach, or suggest the features of the above-emphasized portions of amended claim 1. Withdrawal of the rejection of claim 1 under 35 USC § 103 is therefore requested. Applicant has similarly amended independent claims 15, 19, and 22. Accordingly, claims 15, 19, and 22 are believed in a condition for allowance for at least reasons analogous to those presented with regard to claim 1, and withdrawal of the rejection of those claims under 35 USC § 103 is therefore requested.
Examiner Response (i): The examiner respectfully disagrees because Indukuri teaches: receiving, at an e-commerce platform from a merchant computing device, a theme change request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein: the online store comprises online store information comprising user-specified section data configured for presentation through a data model by a section file, the section file comprises configuration data for rendering the section data in a page section of an online theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
the section data comprises content data and presentation data, the content data is user-specified and standardized in a plurality of online store themes and the content data, being standardized, is unchangeable by a section matching engine, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page.)
and the theme change request requests a change from the first online store theme to a second online store theme for rendering the section data in a second page section of the plurality of page sections on a second online page as configured by a second section file of the second online store theme; (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Sayed teaches: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being, unstandardized, is changeable by the section matching engine, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302 Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners. Color schemes and fonts illustrate unstandardized data.)
the section data is rendered in a first page section of a plurality of page sections on a first online page as configured by a first section file of a first online store theme, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302. Options 402 are illustrated in FIG. 4 as, for example, color choices that provide varying color schemes for selected template 302. Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners.) 
comparing, by the section matching engine, at least one characteristic of the presentation data (element and element properties) of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file; (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
and rendering the reconfigured section data on the second page section as configured by the second section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Cuomo teaches: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.) Cuomo teaches when there is a mismatch detected, the modified template is added to the document database for rendering.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-17, 19-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Indukuri (US PAT: 8,825,627, Filed Date: Mar. 29, 2011, hereinafter “Indukuri”) and in view of Sayed (US PAT: 7,610,219, Filed Date: Feb. 16, 2005, hereinafter “Sayed”) in further view of Cuomo (US PAT: 6286043, Filed Date: Aug. 26, 1998, hereinafter “Cuomo”).
Regarding independent claim 1, Indukuri teaches: A computer-implemented method comprising: 
receiving, at an e-commerce platform from a merchant computing device, a theme change request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein: the online store comprises online store information comprising user-specified section data configured for presentation through a data model by a section file, the section file comprises configuration data for rendering the section data in a page section of an online theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
the section data comprises content data and presentation data, the content data is user-specified and standardized in a plurality of online store themes and the content data, being standardized, is unchangeable by a section matching engine, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page.)
the section data is rendered in a first page section of a plurality of page sections on a first online page as configured by a first section file of a first online store theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
and the theme change request requests a change from the first online store theme to a second online store theme for rendering the section data in a second page section of the plurality of page sections on a second online page as configured by a second section file of the second online store theme; (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Indukuri does not explicitly teach: the presentation data is user-specified the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being, unstandardized, is changeable by the section matching engine, comparing, by a section matching engine, at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file;
However, Sayed teaches: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being, unstandardized, is changeable by the section matching engine, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302 Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners. Color schemes and fonts illustrate unstandardized data.)
comparing, by the section matching engine, at least one characteristic of the presentation data (element and element properties) of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file; (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
and rendering the reconfigured section data on the second page section as configured by the second section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Indukuri does not explicitly teach: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file;
Cuomo teaches: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 2, Indukuri teaches: wherein the at least one characteristic of the presentation data of the section data is related to one or more of a content number, a content type, a presentation setting, a presentation setting type, and a combination thereof. (Indukuri − [Col. 2 lines 23-30] According to another embodiment disclosed herein, a merchant system is configured to store data identifying one or more products and data defining one or more themes. Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements.)
Regarding dependent claim 3, Indukuri teaches: wherein the second section file and the at least one characteristic of the second section file is related to at least one of templating code or Hypertext Markup Language. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Regarding dependent claim 5, Indukuri and Sayed discloses all the features with respect to claim 1 as outlined above.
Indukuri teaches: wherein the first page section is a display element or region of displayed elements on the first online page that render the section data as configured by the first section file, wherein the first online page is a webpage. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Regarding dependent claim 6, Indukuri teaches: wherein the second page section is an element or region of elements configured to display the section data on the second online page as configured by the second section file, wherein the second online page is a webpage. (Indukuri − [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding dependent claim 7, Indukuri teaches: wherein the first online store theme and the second online store theme each comprise a set of rules dictating how page sections and section data are rendered on the first online page and the second online page. (Indukuri − [Col. 13 lines 1-10] The determined geographical location can then be utilized to select an appropriate theme 124 to provide an ambience consistent with the location of the customer 102. For instance, a theme 124 might be selected and utilized that presents an image of the Rocky Mountains for a customer located in Colorado that searches for snow skis. In this manner, the ambience presented to the customer 102 can be customized.)
Regarding dependent claim 10, Indukuri does not explicitly teach: wherein the adjusting decreases the characteristic mismatch.
Indukuri does not explicitly teach: wherein the reconfiguring decreases the characteristic mismatch.
However, Sayed teaches: wherein the reconfiguring decreases the characteristic mismatch. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 11, Indukuri does not explicitly teach: wherein the reconfiguring alters the section data as presented in a first presentation configuration on the first page section to a second presentation configuration on the second page section.
However, Sayed teaches: wherein the reconfiguring the section data as presented in a first presentation configuration on the first page section to a second presentation configuration on the second page section. (Sayed – [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 12, Indukuri does not explicitly teach: wherein the section data includes a plurality of images, wherein the first presentation configuration presents the plurality of images in a first configuration and the second presentation configuration presents the plurality of images in a second configuration.
However, Sayed teaches: wherein the section data includes a plurality of images, wherein the first presentation configuration presents the plurality of images in a first configuration and the second presentation configuration presents the plurality of images in a second configuration. (Sayed − [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 13, Indukuri teaches: wherein the section data includes at least two contextually related data stored as a result of merchant actions. (Indukuri – [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 14, Indukuri teaches: wherein the section data is stored as a result of merchant actions associated with changes to the plurality of page sections on the first online page. (Indukuri − [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding independent claim 15, Indukuri teaches: A system comprising: 
an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted to receive a theme change request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein: the online store comprises online store information comprising user-specified section data configured for presentation through a data model by a section file, the section file comprises configuration data for rendering the section data in a page section of an online theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
the section data comprises content data and presentation data, the content data is user-specified and standardized in a plurality of online store themes and the content data, being standardized, is unchangeable by a section matching engine, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page.)
the section data is rendered in a first page section of a plurality of page sections on a first online page as configured by a first section file of a first online store theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
and the theme change request requests a change from the first online store theme to a second online store theme for rendering the section data in a second page section of the plurality of page sections on a second online page as configured by a second section file of the second online store theme; (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Indukuri does not explicitly teach: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, and the section matching engine adapted to compare at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file,
However, Sayed teaches: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302 Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners. Color schemes and fonts illustrate unstandardized data.)
and the section matching engine adapted to compare at least one characteristic of the presentation data of the section data configured by the first section file for rendering in the first page section and at least one characteristic of the second section file, (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
wherein the e-commerce platform is adapted to render the reconfigured section data on the second page section as configured by the second section file. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Indukuri does not explicitly teach: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file;
Cuomo teaches: and to identify, based on the compare, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file, (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
and responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine, (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 16, Indukuri teaches: wherein the section data comprises the at least one characteristic of the presentation data of the section data is related to one or more of a content number, a content type, a presentation setting, a presentation setting type, and a combination thereof. (Indukuri − [Col. 2 lines 23-30] According to another embodiment disclosed herein, a merchant system is configured to store data identifying one or more products and data defining one or more themes. Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements.)
Regarding dependent claim 17, Indukuri teaches: wherein the second section file and the at least one characteristic of the second section file is related to at least one of templating code or Hypertext Markup Language. (Indukuri − [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML)
Regarding independent claim 19, Indukuri teaches: A computer-implemented method comprising: 
receiving, at an e-commerce platform from a merchant computing device, a theme request for an online store, wherein: the online store comprises online store information comprising user-specified section data configured for presentation through a data model by a first section file, the first section file comprises configuration data for rendering the section data in a page section of an online theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
the section data comprises content data and presentation data, the content data is user-specified and standardized in a plurality of online store themes and the content data, being standardized, is unchangeable by a section matching engine, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page.)
and the theme request requests adapting the section data for rendering in a page section of a plurality of page sections as configured by a second section file of an online store theme; (Indukuri – [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.))
Indukuri does not explicitly teach: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, comparing, by the section matching engine, at least one characteristic of the presentation data of the section data and at least one characteristic of the second section file;
However, Sayed teaches: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302 Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners. Color schemes and fonts illustrate unstandardized data.)
comparing, by the section matching engine, at least one characteristic of the presentation data of the section data and at least one characteristic of the second section file; (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
and rendering the reconfigured section data on the page section. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Indukuri does not explicitly teach: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file;
Cuomo teaches: identifying, based on the comparing, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine; (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 20, Indukuri teaches: wherein the section data was configured for rendering through a first section file of a first online store theme prior to the received theme request. (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 21, Indukuri teaches: receiving, at the e- commerce platform from a user interface on the merchant computing device, a data change request for changing section data, and in response, adapting the section data for rendering the section data on the page section as configured by the section file of the online store theme. (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding independent claim 22, Indukuri teaches: A system comprising: 
an e-commerce platform comprising at least one processor and at least one memory, the e-commerce platform adapted to receive a theme request for an online store, (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
wherein: the online store comprises online store information comprising user-specified section data configured for presentation through a data model by a first section file, the first section file comprises configuration data for rendering the section data in a page section of an online theme, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page. [Col. 7 lines 29-35] In one embodiment, the themes 124 are implemented utilizing Cascading Style Sheets ("CSS"). As known in the art, CSS is a style sheet language utilized to describe the presentation semantics of a document written in a markup language. CSS may be utilized to style web pages written in HTML. [Col. 7 lines 51-67] Fig. 3 is a database diagram of a product database 114. For instance the field 304B might store textual description of the product displayed on the product page for the product. Indukuri databases is the data model.)
the section data comprises content data and presentation data, the content data is user-specified and standardized in a plurality of online store themes and the content data, being standardized, is unchangeable by a section matching engine, (Indukuri – [Col. 2 lines 21-35] Each theme includes data defining a presentation style for a page for creating a desired ambience. For instance, each theme might define one or more of a font style, background color, text color, background image, animation, audio, video, and other visual and/or audible elements. [Col. 6 lines 51-59] Fig. 2 the theme database 120 is configured to store the themes 124A-124N. Each theme includes data defining a presentation style for a page.)
and the theme request requests adapting the section data for rendering in a page section of a plurality of page sections as configured by a second section file of an online store theme; (Indukuri – [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.))
Indukuri does not explicitly teach: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, and the section matching engine adapted to compare at least one characteristic of the presentation data of the section data and at least one characteristic of the second section file, 
However, Sayed teaches: the presentation data is user-specified and unstandardized in the plurality of online store themes and the presentation data, being unstandardized, is changeable by the section matching engine, (Sayed – FIG. 4 illustrates a screen shot of customization options 402 for selected template 302 Other customization options 402 may be presented to the user such as, for example, choices of image theme, background, fonts, navigation, sound, orientation, or the use of certain predefined features like visitor counters and banners. Color schemes and fonts illustrate unstandardized data.)
and the section matching engine adapted to compare at least one characteristic of the presentation data of the section data and at least one characteristic of the second section file, (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
wherein the e-commerce platform is adapted to render the reconfigured section data on the page section. (Sayed – [Col. 9 lines 2-10] After changes are made to the design view (as shown to the user on page 1500 incrementally as changes are made), the image of page 1500 may be published, for example, by selection of tab 1504 using a mouse. Selection of tab 1504 may lead the user to, for example, administration page 1100 described herein with respect to FIG. 11, which presents a summary of certain changes made to the web site prior to publishing. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri with Sayed because both are in the same field of endeavor of web page design. Adding the teaching of Sayed to include the site building module that utilizes template database for storing user elements and system rule in determining design templates for a user online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Indukuri does not explicitly teach: and to identify, based on the compare, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file, and responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine,
Cuomo teaches: and to identify, based on the compare, a mismatch between at least one characteristic of the presentation data of the section data configured by the first section file and at least one characteristic of the second section file, (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
and responsive to identifying the mismatch, reconfiguring the presentation data of the section data, wherein reconfiguring the presentation data of the section data changes the presentation data by the section matching engine, (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 23, Indukuri teaches: wherein the section data was configured for rendering through the first section file of a first online store theme prior to the received theme request. (Indukuri – [Col. 2 lines 5-12] According to one embodiment disclosed herein, ambience is created during on-line shopping by applying appropriate themes to product pages presented by an on-line merchant. [Col. 2 lines 39-55] The merchant system receives a request for a page corresponding to a product landing page. The request in form of a search is received by the merchant system. The merchant system utilize keywords within the search with the requested page to associate with available themes. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel.)
Regarding dependent claim 24, Indukuri teaches: further comprising a user interface displayed on a merchant device, the e-commerce platform adapted to receive from the user interface a data change request for changing section data, and in response, adapt the section data for rendering the section data on the page section as configured by the second section file of the online store theme. (Indukuri − [Col. 8 lines 66-68] Fig. 4 At operation 404, the online shopping module 112 receives a page request 118. The requested page might be a product page corresponding to a single product. [Col. 9 lines 5-30] At operation 406, the online shopping module 112 or the theming module 122 identifies keywords associated with the requested page, At operation 408, the theming module 122 utilizes the keywords to select a theme 124 for use with the requested page. For instance, if the requested page is a product page for a romance novel, the keywords "love" and "romance" might be contained in the product description for the novel. Similarly, a theme for romance might have associated keywords including these same terms. At operation 410, the theming module 122 or the online shopping module 112 applies the selected theme to the requested page to create a themed page 116. [Col. 10 lines 58-60] The online shopping module 112 or the theming module 122 might also provide a mechanism for allowing a user to manually assign themes 124 to product categories 502, sub-categories 502, and products 506. [Col. 11 lines 65-67, Col. 12 lines 1-3] Fig. 7 and 8 are user interface diagrams showing the display of an illustrative product page before and after applying the various technologies disclosed herein for creating ambience during on-line shopping.)
Regarding dependent claim 26, Indukuri does not explicitly teach: wherein the section matching engine uses the data model in identifying the mismatch between the at least one characteristic of the presentation data of the section data configured by the first section file and the at least one characteristic of the second section file using the data model.
However, Cuomo teaches: wherein the section matching engine uses the data model in identifying the mismatch between the at least one characteristic of the presentation data of the section data configured by the first section file and the at least one characteristic of the second section file using the data model. (Cuomo – [Col. 8 ll. 54-67 As stated previously, the matching is a word-by-word comparison process that uses the content templates. Thus, if a mismatch is found before a tag is encountered, the tag will not be processed. For example, suppose the page began with the text "Welcome to my Home Page". A mismatch between "the" in the template 500 at 501, and "my" in the page, would be detected. This page would therefore not fall into the equivalence class for this template 500, and the matching process would fail. [Col. 9 ll. 45-54] Block 450 is reached when none of the existing content templates matched the document content received at Block 400. Block 450 generates a new key to identify the dynamic content of this page. Block 460 then adds the page, as a new content template, to the document database (or other repository) which contains the collection of existing content templates. Simply stating, a comparison between original template and modified template by the system. The system finds a mismatch with the title text (section data). When detect a mismatch, the modified template is added to the document database for rendering.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 27, Indukuri does not explicitly teach: wherein the data model is used by the section matching engine in comparing the at least one characteristic of the presentation data of the section data and the at least one characteristic of the second section file.
However, Sayed teaches: wherein the data model is used by the section matching engine in comparing the at least one characteristic of the presentation data of the section data and the at least one characteristic of the second section file. (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.
Regarding dependent claim 28, Indukuri does not explicitly teach: wherein the data model is used by the section matching engine to compare the at least one characteristic of the presentation data of the section data and the at least one characteristic of the second section file.
However, Sayed teaches: wherein the data model is used by the section matching engine to compare the at least one characteristic of the presentation data of the section data and the at least one characteristic of the second section file. (Sayed – [Col. 6 lines 34-40] Site building module 202 also may permit the dynamic creation and maintenance of web site 116. Substantially any element of web site 116 from images to text to navigation may be updated almost instantaneously. [Col. 8 lines 45-50] Live and Design Views: Software may execute by server 104 as part of site building module 202 to permit the user to view both a design and live view of one or more pages of the web sites, for example side-by-side on the same user interface screen. [Col. 10 lines 14-31] The software may look up the element properties of each "user-specified element" in the relevant database. The software may then compare the "user-specified elements" to the elements that exist in the current live view. If elements exist in both the design and live views, and there is a difference in the properties of the elements as they exist in the two views, the "user-specified elements" representing these differences and their properties may be isolated in a list by the software. A rules-based system, which may be included as part of the software running on server 104, may then determine how the "user-specified inclusions" appearing on the list are to be presented in the live view. If an element has been specified in the design view, but does not exist in the live view, then it shall be included in the live view. If an element has not been specified in the design view for inclusion by the user, but the element already exists in the live view, then the element will be included in the live view. [Col. 12 lines 6-12] FIG. 5 illustrates a screen shot of the file manager of site building module 202 for managing files associated with web site 116. As part of the creation or updating of web site 116, content or other information stored as files on local computer 102 may be uploaded to server 104 for incorporation into web site files 114.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed and Cuomo because all are in the same field of endeavor of web page design. Adding the teaching of Cuomo for identifying conflicts (mismatches) between templates of an online web page. One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Indukuri in view of Sayed in view of Cuomo as applied to claim 1-3, 5-7, 10-17, 19-24 and 26-28 above, and further in view of O’Brien (US PGPUB: 20040194028, Filed Date Nov. 18, 2003, hereinafter “O’Brien”).
Regarding dependent claim 25, Indukuri does not explicitly teach: wherein identifying the mismatch includes determining, using the data model, whether the section data can be accommodated in one of the plurality of page sections of the second online store theme based in part on the second section file.
However, O’Brien teaches: wherein identifying the mismatch includes determining, using the data model, whether the section data can be accommodated in one of the plurality of page sections of the second online store theme based in part on the second section file. (O’Brien − [0013] The content and the design information created in this process are typically stored in a computer-readable file or files, a data stream, one or more database records, hereinafter called data sets, and in all instances may include structural tagging such as is present in XML, SGML, HTML and other tagging specifications. [0078] The final output 150 is a data set including a completed work which is in a format suitable for printing or displaying or uploading to a suitable World Wide Web server as appropriate. Additionally, there may be provided an opportunity for manual intervention if several alternative layouts have the same or similar page scores, or the layout requires manual intervention to solve further conflicting requirements (mismatch) between elements of the work. Simply stating a manual intervention to solve conflict (mismatch) between elements of work.)
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combined Indukuri, Sayed, Cuomo and O’Brien because all are in the same field of endeavor of web page design. Adding the teaching of O’Brien for identifying conflicts (mismatches) between templates and providing a manual intervention to solve conflicts between elements (section data). One of ordinary skill in the art would have been motivated to make such modification for helping users without design experience to create professional-looking web page designs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177